         Case 4:20-cv-00152-KGB Document 35 Filed 08/25/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

FRENZETTA WILSON, et al.                                                            PLAINTIFF

v.                                Case No. 4:20-cv-00152 KGB

SANTANDER CONSUMER USA, INC.                                                      DEFENDANT

                                            ORDER

       Before the Court is separate plaintiff Betina Ingram’s notice of voluntary dismissal of her

claims against defendant Santander Consumer USA, Inc. without prejudice (Dkt. No. 18). The

stipulation accords with the terms of Federal Rule of Civil Procedure 41(a)(1)(A)(i).

       For good cause shown, the Court adopts Ms. Ingram’s notice of voluntary dismissal. Ms.

Ingram’s claims against Santander Consumer USA, Inc. are dismissed. This notice does not affect

the claims of separate plaintiffs Frenzetta Wilson, Ronnie Dickerson, and Devon Byrd.

       It is so ordered this 25th day of August, 2020.


                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
